Citation Nr: 0740585	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-33 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for lymphocytosis, to 
include as secondary to herbicide exposure in Vietnam.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for residuals of a foot 
rash, to include as secondary to herbicide exposure in 
Vietnam.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

During a December 2005 VA examination, the veteran reported 
that he was diagnosed with hepatitis C approximately two or 
three years earlier and that he believed this diagnosis 
resulted from a blood transfusion during hospitalization.  It 
thus appears that he may be raising a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151, and this matter is 
referred back to the RO for appropriate action.

The reopened claim of service connection for PTSD, and the 
claims of service connection for residuals of a foot rash and 
hepatitis C, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's claimed lymphocytosis was not first 
manifest in service or for many years thereafter, and there 
is no evidence to confirm a diagnosis of chronic lymphocytic 
leukemia.

2.  The veteran's claimed hypertension was not first manifest 
in service or for many years thereafter.

3.  The veteran's initial claim of service connection for 
PTSD was denied in an unappealed February 1993 rating 
decision.

4.  Evidence received subsequent to the February 1993 rating 
decision establishes a diagnosis of PTSD and indicates a 
corroborated stressor; such evidence raises a reasonable 
possibility of substantiating the veteran's claim of service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  Lymphocytosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

2.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

3.  New and material evidence has been received to reopen a 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.156, 3.159 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
February 2004.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  
Moreover, further VCAA letters were issued in December 2005 
and December 2006.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Such notification 
was provided in the December 2006 VCAA letter.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service connection claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including malignant tumors 
and hypertension, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e), including chronic 
lymphocytic leukemia.  See 38 C.F.R. § 3.307(a)(6)(ii).

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for 
lymphocytosis and hypertension.  At separation in January 
1970, the veteran's blood pressure was 120/80.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, note 1 (indicating that the 
term "hypertension" means that diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.).

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's claimed 
lymphocytosis is a May 2003 VA treatment record, which 
indicates current mild lymphocytosis.  The possibility of 
malignancy is raised in this record.  A June 2004 record 
indicates that the diagnosis of lymphocytosis was stable, 
however.  In the report of an April 2005 VA examination, the 
examiner noted that a blood count from January 2005 indicated 
a normal lymphocytosis.  In rendering a diagnosis, the 
examiner stated that the veteran continued to be monitored 
"for a consideration of" chronic lymphocytic leukemia, but 
this diagnosis had not been established; to reach such a 
diagnosis was noted to be "speculative."

As to the lymphocytosis claim, the Board is aware that the 
veteran has not been examined specifically for an opinion as 
to the etiology of this disorder.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed lymphocytosis to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The earliest medical evidence containing findings pertinent 
to the veteran's current claim of service connection for 
hypertension is a January 2003 VA treatment record indicating 
blood pressure of 164/90.  A May 2003 VA treatment record 
indicates a history of such disorder.  The diagnosis of 
hypertension was confirmed in an April 2005 VA examination 
report.  However, the examiner, who reviewed the claims file, 
determined that it was "not likely" that hypertension was 
related to service.

Overall, the Board does not find that the competent medical 
evidence of record supports the veteran's claims, as these 
disorders were both shown many years after service and have 
not been found to be etiologically related to service.  
Moreover, as the evidence shows lymphocytosis but not chronic 
lymphocytic leukemia, 38 C.F.R. §§ 3.309(e) and 
3.307(a)(6)(ii), concerning herbicide exposure, are not 
applicable.

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
October 2007 Travel Board hearing testimony.

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for lymphocytosis and 
hypertension, and these claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Whether new and material evidence has been received to 
reopen a claim of service connection for PTSD

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, the veteran's initial claim for service 
connection for PTSD was denied in a February 1993 rating 
decision on the basis that there was no evidence of stressors 
in Vietnam which were "outside the range of normal human 
experience."  Evidence of record at that time indicates 
treatment in October 1992 for "PTSD symptoms," although 
there was no confirmed medical diagnosis.  The veteran was 
notified of this decision in March 1993 but did not respond 
within the following year.

The Board therefore finds that the February 1993 rating 
decision is final under 38 U.S.C.A. § 7105(c).  The question 
for the Board now is whether new and material evidence has 
been received by the RO in support of the veteran's claim 
since the issuance of that decision.

In this regard, the Board notes that the claims file now 
includes a March 2004 VA treatment record containing an Axis 
I diagnosis of mild PTSD.  Moreover, a February 2005 response 
from the United States Joint Services Records Research Center 
(JSRRC) (previously the U.S. Armed Services Center for 
Research of Unit Records) confirms a mortar and small arms 
attack on his unit during service.
This evidence is "new," in the sense that this evidence is 
not merely duplicative of evidence of record at the time of 
that decision.   Moreover, this evidence relates to the 
question of a PTSD diagnosis and a corroborated Vietnam 
stressor, neither of which had previously been established, 
and, as such, raises a reasonable possibility of 
substantiating the claim.

Accordingly, the claim of service connection for PTSD is 
reopened.  To that extent, the appeal is granted.  For 
reasons described below, however, further evidentiary 
development is needed prior to a Board adjudication of this 
claim on its merits.


ORDER

Entitlement to service connection for lymphocytosis, to 
include as secondary to herbicide exposure in Vietnam, is 
denied.

Entitlement to service connection for hypertension is denied.

New and material evidence has been received to reopen a claim 
of service connection for PTSD; to this extent only, the 
appeal is granted.




REMAND

Service connection for PTSD requires medical evidence showing 
a diagnosis of the condition; a link, established by the 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

In the present case, multiple VA treatment records show a 
diagnosis of PTSD.  Moreover, a February 2005 response from 
the JSRRC indicates that the veteran's unit, the 2nd Signal 
Group, Company B, 36th Signal Battalion, sustained a mortar 
and small arms attack in May 1968, during his period in 
Vietnam.  To date, however, the veteran has not been afforded 
a VA psychiatric examination to determine whether the PTSD 
diagnosis is etiologically linked to this attack, and the 
noted outpatient records do not address this matter.  An 
examination is thus "necessary" under 38 U.S.C.A. 
§ 5103A(d).

Moreover, during his October 2007 Travel Board hearing, the 
veteran reported current treatment on a regular basis at the 
VA Medical Center (VAMC) in Battle Creek, Michigan for his 
skin disorder of the feet.  The Board is required to obtain 
records of such treatment prior to an adjudication of the 
claim of service connection for this disorder.  38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Finally, the Board observes that the RO did not provide VCAA 
notification to the veteran regarding his claim of service 
connection for hepatitis C until December 2006.  While the 
notification as to this claim was adequate, the RO did not 
subsequently readjudicate the veteran's claim by a 
Supplemental Statement of the Case or otherwise, as is 
required in view of the Mayfield line of cases.  This 
procedural defect requires correction before a Board 
adjudication of this claim.  38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

1.  All records of medical treatment from 
the Battle Creek VAMC which are not 
currently associated with the veteran's 
claims file (e.g., dated since November 
2005) should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the nature and etiology of his claimed 
PTSD.  The veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that PTSD, if present, is 
etiologically linked to the corroborated 
May 1968 mortar and small arms attack on 
the veteran's unit in Vietnam.  If not, 
or if PTSD is not found to be present, a 
detailed rationale for this conclusion 
must be given in a typewritten report.

3.  After completion of the above 
development, the veteran's claims of 
service connection for PTSD, residuals of 
a foot rash (to include as due to 
herbicide exposure), and hepatitis C 
should be readjudicated.  If the 
determination of any claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


